Matter of Chon-Michael S. (Shanice A.) (2020 NY Slip Op 01387)





Matter of Chon-Michael S. (Shanice A.)


2020 NY Slip Op 01387


Decided on February 27, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 27, 2020

Manzanet-Daniels, J.P., Kapnick, Gesmer, Oing, JJ.


11142 -33879/15

[*1] In re Chon-Michael S. also known as Chon M.S., A Dependent Child Under the Age of Eighteen Years, etc., Shanice A., Respondent-Appellant, The New York Foundling Hospital, Petitioner-Respondent.


Geoffrey P. Berman, Larchmont, for appellant.
Daniel Gartenstein, Long Island City, for respondent.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the child.

Appeal from order, Family Court, New York County (Emily M. Olshansky, J.), entered on or about March 11, 2019, which denied respondent mother's motion to vacate her default, unanimously dismissed, without costs, as moot.
Respondent's appeal from the denial of her motion to vacate the dispositional order terminating her parental rights is moot,
inasmuch as the subject child has been adopted (see Matter of Alexis C. [Jacqueline A.], 99 AD3d 542, 543 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 27, 2020
CLERK